1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received on March 23, 2022.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2022 has been entered.

4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
	

The specification fails to describe the most common measurement for each zone as set forth in claim 1.
The subject matter of cl. 14: Note that the specification fails to disclose “wherein one of the plurality of zones does not include the pipe string”. The newly amended claim 14 that includes “wherein one of the plurality of zones does not include the pipe string and the plurality of nested pipes” is considered a new matter which was not disclosed before. Applicant also argues that “one of ordinary skill in the art will appreciate the operation of measuring with a wireline in an open hole configuration wherein neither a "plurality of nested pipes" and a "pipe string" are present”. The specification also fails to disclose this limitation and is considered a new matter.

5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the zone without the pipe string as set forth in claim 14 must be shown or the feature(s) canceled from the claim(s). See above for examiners’ comment.

No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,5,14-15,18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the phrase "wherein the nominal signal is the most common measurement for each zone” lacks proper written description. Examiner notes that the specification mentions about the nominal value in para 0054 but the applicant has not described in the specification in detail as to how this is performed; what is nominal signal? How line 602 is determined? The “most common measurement” or “the most common signal level” is not described in the specification; note that 602 in fig. 6 represents nominal signal level shift; how this line is drawn? How the nominal signal level is measured when all pipes are within nominal parameters? Who measures it? What determines (how do you know) when all pipes are within nominal parameters?
The phrase “zoning the log into a plurality of zones based at least in part on a well plan” lacks proper written description. The well plan is shown in fig. 4 that has nested pipes. Fig. 6 shows log for the nested pipes. Zone 1 for 5 pipes; zone 2 for 4 pipes and zone 3 for 3 pipes. The specification has not described the zoning for only one pipe i.e. a pipe string. The same applies to claim 18.
As to claim 5, the phrase “a synthetic signature” lacks proper written description. The applicant has not described in the specification the details of the synthetic signature. The same applies to claim 15.
As to claim 14, the phrase "“the plurality of zones does not include the pipe string and the plurality of nested pipes” lacks proper written description. Examiner notes that the specification fails to mention said limitation thus applicant has not described in the specification in detail as to how this is performed and thus in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention at the time of filing. Note MPEP 608.01(o). Applicant does not explain by way of circuits, formulas, flow charts, program code, or any other means how the zone without pipes is created. While a large disclosure is not required, a person of ordinary skill in the art must been made aware of the manner in which applicant intends the device to be used, per the requirement under 35 U.S.C. 112 which states “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.”  Merely stating where something is to be used does not sufficiently disclose to a person of ordinary skill in the art how the invention is to be utilized.
As such, the above claim phrase lacks proper written description because applicant does not reasonably demonstrate how the device operates to perform as explained above.

7.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12,14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the claim recites “a pipe string”; transmitter and receiver being disposed in the pipe string; and measuring the field in the pipe string. The whole specification describes the invention w.r.to a plurality of nested pipes. The specification in e.g. para 0027 describes the pipe string which is 138 in fig. 1. A pipe string is not clearly defined in the claim. It is vague as to how the elements of claim disposed in just one pipe string and perform the measurements. The scope is vague. 
the phrase “based at least in part on a well plan” is indefinite as it is vague what a well plan is for the pipe string; the specification describes a well plan for a plurality of nested plan but not for a pipe string; the well plan for the pipe string is not clearly defined;

the phrase “wherein the nominal signal is the most common measurement for each zone” is indefinite; there is no antecedent basis for “the most common measurement”; it is unclear as to what the most common measurement is; it is not clearly defined (note that 602 in fig. 6 represents nominal signal level shift; how this line is drawn? How the nominal signal level is measured when all pipes are within nominal parameters? Who measures it? What determines when all pipes are within nominal parameters?). The nominal signal and the most common measurement for each zone are not clearly defined;
In claims 5,15, the phrase “a synthetic signature” is indefinite as it is vague what a synthetic signature is; how the mismatch is minimized?
In claims 6,16,19, the phrase “pipe thickness” is indefinite as it is unclear which pipe thickness it is for as the nested pipes have more than one pipe.
In claim 8, the phrase “determining a number of receivers from the at least one receiver” is indefinite as it is vague how a number of receivers is determined from the receiver itself;

In claim 12, the phrase “the pipe configuration is a number of pipes in the well plan” is indefinite as if the pipe string (i.e. 138 in fig. 1) is used then it is unclear what the number of pipes are; the pipe string 138 is just one long pipe;
In claim 14, the phrase “the plurality of zones does not include the pipe string and the plurality of nested pipes” is indefinite as cl. 1 recites a pipe string in a wellbore; Well plan comprises of plurality of pipes; a plurality of zones based on the well plan; the receiver is in the pipe string; extracting a signal for each zone; thus it is indefinite as to how one zone does not include a pipe string; the scope of the claim is unclear;
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation i.e. zone does not includes pipes, and the claim (cl. 1) also recites a plurality of pipes which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 17, the phrase “a thickness of a pipe string or the plurality of nested pipes” is indefinite as it is vague what thickness is being claimed; is it thickness of each pipe in nest or total thickness of all pipes? They are not clearly defined;
In claim 18, line 5, there is no antecedent basis for “the field”; the phrase “a pipe property or a plurality of nested pipes for a pipe string or a plurality of nested pipes” is indefinite; the phrase is confusing and not clearly understood; the pipe string is not clear and is not clearly defined; the phrase “form a log from a plurality of measurements” is indefinite as what the measurements are; they are not clearly defined; the structure as claimed is vague as how the elements are structurally cooperate with each other; where is tool disposed? How transmitter and receiver structurally cooperate with pipes? How a pipe property is estimated?
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01. The omitted elements are: how the elements are structurally cooperate with each other; where is tool disposed? How transmitter and receiver structurally cooperate with pipes? How a pipe property is estimated? What are a plurality of measurements? What is the field? What generates eddy current?
The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
In claim 19, the phrase “total thickness” is indefinite as it is vague what total thickness is; the phrase “determine a number of receives” is indefinite as only one receiver is used in cl. 18; thus the scope is vague.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12,14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) under Step 1 are directed towards a method (claims 1-12,14-17) and a system (claims 18-20). The claims 1,18 under Step 2A, Prong 1, recite “forming a log from the plurality of measurements; zoning the log into a plurality of zones based at least in part on a well plan; and extracting a representative signal for each zone of the plurality of zones, wherein the representative signal is a nominal signal, wherein the nominal signal is the most common measurement for each zone”, which is a mental process or mathematical concept/manipulations. Accordingly, the claim recites an abstract idea.
Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application because forming; creating and representing are merely a set of mental steps to arrive at a decision or mathematical concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements-disposing an electromagnetic logging tool in a wellbore, wherein the electromagnetic logging tool comprises: a transmitter disposed on the electromagnetic logging tool; and at least one receiver disposed on the electromagnetic logging tool; transmitting an electromagnetic field from the transmitter into the pipe string to energize the pipe string or the plurality of nested pipes with the electromagnetic field thereby producing an eddy current that emanates from the pipe string or the plurality of nested pipes; measuring the field generated by the eddy current in the pipe string or the plurality of nested pipes with the at least one receiver on at least one channel to obtain a plurality of measurements” is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality. E.g. Fouda et al. (WO2018/190831); Faouda et al. (2018/0106764); San Martin et al. (WO 2018/031036); Khalaj Amineh et al. (WO 2017/099735); Nichols et al. (2015/0358541) are cited to show the transmitter and receiver in the tool for measuring the field generated by the eddy current.
Claim 18 is not eligible because it recites an  information handling system i.e. computer configured to: form a log from a plurality of measurements; create a plurality of zones for the log based at least in part on a well plan; and extract a representative signal for each zone of the plurality of zones, wherein the representative signal is nominal signal, wherein the nominal signal is the most common measurement for each zone, which is mental process or mathematical concept as explained above with respect to claim 1.
Claims 2-6 are not eligible because they do not integrate the judicial exception into a practical application because the correcting (clms. 2,19); forming/mapping (clms. 3,7,19,20); estimating (cls. 4,5,19); computing (clms. 6,8-9,15-17,19); logging (clms. 11-12); zoning (cl. 14) are still mathematical concepts and fails to amount to significantly more than the judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. These are rejected under similar rationale and further failure to add significantly more.

9.	A prior art rejection has not been applied because the specification fails to provide enabling disclosure and the resulting claims do not clearly set forth the metes and bounds of the patent protection desired and are vague and indefinite (35 U.S.C. 112, 1st and 2nd paragraphs). The claims are so vague and indefinite such that no meaningful search can be performed at this time. However, any subsequently presented claims, in definite form will be subject to rejection on art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858